Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2021

                                      No. 04-21-00247-CV

                          IN THE INTEREST OF K.J.S., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00534
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due June 22, 2021, but was not filed. On
June 23, 2021, the court reporter filed a notification of late record, requesting an extension until
July 6, 2021 to file the record. After consideration, we GRANT the request and ORDER the
court reporter to file the record by July 6, 2021.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court